Citation Nr: 1115298	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  05-16 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected peripheral neuropathy of the upper right extremity, currently evaluated 20 percent disabling.

2.  Entitlement to an increased disability rating for service-connected peripheral neuropathy of the lower right extremity, currently evaluated 20 percent disabling.

3.  Entitlement to an increased disability rating for service-connected peripheral neuropathy of the lower left extremity, currently evaluated 20 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from October 1966 to October 1968.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  During the course of the appeal, the Veteran moved to Massachusetts; original jurisdiction now resides in the Boston, Massachusetts RO.

In a June 2009 Board decision, the claims were remanded for further evidentiary development.  In a November 2010 rating decision, the VA Appeals Management Center (AMC) increased the disability rating for the Veteran's service-connected peripheral neuropathy of the right upper extremity to 20 percent disabling; the rating decision also increased the ratings assigned to the service-connected peripheral neuropathy of the right and left lower extremities to 20 percent each.  A supplemental statement of the case (SSOC) was issued in November 2010.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

As will be explained below, the Board was recently informed of the Veteran's death. His appeals do not survive him and, accordingly, will be dismissed.


FINDINGS OF FACT

The Board was notified that the Veteran died in December 2010.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the current claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.1302 (2010); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  See Zevalkink v. Brown, 
102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The appeals as to the pending claims on the merits have become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  See
38 C.F.R. § 20.1106 (2010).


ORDER

The appeal is dismissed.




____________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


